UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53584 RIDGEWOOD ENERGY Y FUND, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2417032 (I.R.S. Employer Identification No.) 14 Philips Parkway, Montvale, NJ07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 8, 2012 the Fund had 492.3709 shares of LLC Membership Interest outstanding. Table of Contents PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as of September 30, 2012 and December 31, 2011 1 Unaudited Condensed Statements of Operations for the three and nine months ended September 30, 2012 and 2011 2 Unaudited Condensed Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ENERGY Y FUND, LLC UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) September 30, 2012 December 31, 2011 Assets Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities - Production receivable Other current assets Total current assets Salvage fund Oil and gas properties: Advances to operators for working interests and expenditures - Unproved properties Proved properties Equipment and facilities - in progress - Less:accumulated depletion, depreciation and amortization ) ) Total oil and gas properties, net Total assets $ $ Liabilities And Members' Capital Current liabilities: Due to operators $ $ Accrued expenses 35 36 Total current liabilities Asset retirement obligations Total liabilities Commitments and contingencies (Note 6) Members' capital: Manager: Distributions ) ) Retained earnings Manager's total ) ) Shareholders: Capital contributions (500 shares authorized; 492.3709 issued and outstanding) Syndication costs ) ) Distributions ) ) Accumulated deficit ) ) Shareholders' total Total members' capital Total liabilities and members' capital $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 1 Table of Contents RIDGEWOOD ENERGY Y FUND, LLC UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended September 30, Nine months ended September 30, Revenue Oil and gas revenue $ Expenses Depletion, depreciation and amortization Dry-hole costs 5 (9 ) 58 19 Impairment of oil and gas properties - - - Management fees to affiliate (Note 4) Operating expenses General and administrative expenses 82 51 Total expenses Gain (loss) on sale of oil and gas properties 50 - 50 ) Income (loss) from operations ) Other income (loss) 8 81 ) 71 Net income (loss) $ $ $ ) $ Manager Interest Net income $ Shareholder Interest Net income (loss) $ $ $ ) $ Net income (loss) per share $ $ $ ) $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 Table of Contents RIDGEWOOD ENERGY Y FUND, LLC UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS (in thousands) Nine months ended September 30, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depletion, depreciation and amortization Dry-hole costs 58 19 Impairment of oil and gas properties - (Gain) loss on sale of oil and gas properties ) 25 Derivative instrument loss (income) 43 ) Derivative instrument settlements 4 2 Changes in assets and liabilities: Increase in production receivable ) ) Increase in other current assets ) ) Increase in due to operators Decrease in accrued expenses (1 ) ) Net cash provided by operating activities Cash flows from investing activities Payments to operators for working interests and expenditures - (2
